DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 10/22/2018 has been entered. Claims 1-13 are 
presented for examination. 
Specification
The abstract of the disclosure is objected to because it should be provided on a separate sheet of paper.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:
i. a dining system as recited in claim 1, comprising: 
at least one serving receptacle; 
an information processor and multiple utensils, wherein each utensil has an identifier, and wherein each serving receptacle comprises: 
a measuring system, for measuring an amount of food on the serving receptacle, a reader for reading the identifier of any of said utensils that is brought to a position in which it can remove food from the serving receptacle, a transmitter, for notifying the information processor of a change in the amount of food on the serving receptacle and of an identified utensil that is in a position in which it can remove food from the serving receptacle at a time of said change in the amount of food on the serving 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the abstract.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/THIEN M LE/Primary Examiner, Art Unit 2887